Citation Nr: 1449861	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The Board's August 2007 denial of service connection for diabetes mellitus was affirmed by the Court of Appeals for Veterans Claims (Court).  

2.  Evidence received since the previous Board decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The Board's August 2007 rating decision that denied the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for diabetes mellitus has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

New and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A March 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security Administration disability records and VA treatment records have been obtained and considered.  



The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ asked questions directed at identifying whether the Veteran's newly submitted evidence would be material.  In addition, the VLJ identified the criteria needed for service connection and asked whether the Veteran had additional testimony to offer on the merits of his service-connection claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims. 

The Veteran's claim for service connection for diabetes mellitus was previously denied by the Board in August 2007 on the grounds that the preponderance of the evidence did not show an onset of the Veteran's diabetes mellitus during service or within a year of separation.  That decision was affirmed in a memorandum decision by the Court in June 2009.  Thus, the August 2007 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In March 2011 the Veteran submitted a printout indicating that Agent Orange was used along the demilitarized zone in Korea from April 1968 to July 1969.  This evidence is not material, since, as pointed out in the June 2009 Court memorandum decision, the Veteran was discharged from service prior to this period.

The Veteran also submitted a November 2011 letter from his treating physician,  which stated "[the Veteran's] self-reported symptoms would be consistent with inadequately controlled diabetes for several months prior to his initial diagnosis."  This evidence, while new, does not raise a reasonable possibility of substantiating the claim as even if the Veteran had diabetes several months prior to his diagnosis in 1971, this would still not evidence an onset of diabetes within 3 years of separation.  

Finally, the Veteran has submitted a June 2013 report of contact made by a program support assistant at the Minneapolis VA in which the Veteran requests a letter in support of his service-connection claim.  The request is denied by the responding physician.  As such, the evidence provides no probative support in favor of the Veteran's claim.  

As the newly submitted evidence does not support the finding of an onset of the Veteran's diabetes mellitus during service or within a year of separation, the claim is not reopened. 



ORDER

New and materiel evidence not having been received, the Veteran's request to reopen a claim for service connection for diabetes mellitus is denied.  



____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


